Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2022 has been entered.
 
Response to Amendment
This action is in response to Applicant’s request for continued examination filed 27 September 2022. Claims 1, 3-10, 12-19, and 21-23 were previously pending. Claims 1, 10, 15, 19, 22 and 23 have been amended according to Applicant’s amendments. No new claims have been added or cancelled. Accordingly, claims 1, 3-10, 12-19, and 21-23 remain pending and under consideration.

Response to Arguments
Applicant’s arguments, see remarks pages 8-9, filed 27 September 2022, with respect to the rejection of independent claims 1, 10 and 19 under 35 USC 103 have been fully considered and are persuasive in part.  In particular, Applicant’s argument that Tsubo fails to disclose monitoring a threshold voltage of one or more transistors of the memory device that are included in sensing circuitry or decoding circuitry of the memory, is persuasive.
However, Tsubo was cited to teach the monitoring of a threshold voltage of one or more transistors of a memory device to identify a change in the threshold voltage. Tsubo was not cited to teach specifically monitoring particular transistors of the memory device. Gonzalez was cited to teach the monitoring of circuit degradation of ANY transistor of a memory device, both as part of the memory array or separate from the memory array, and which would render obvious the monitoring of sensing or decoding circuitry transistors of the memory. Accordingly, Examiner maintains the rejection.  

Claim Objections
Claim 10 is objected to because of the following informalities:  The claim recites “the second sensing circuitry or the second decoding circuitry”. It appears the claims should no longer recite “second” in the limitations as the previous recitation of “second” have been deleted and otherwise would introduce antecedent basis issues. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 3-10, 12-19, and 21-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 1, 10, and 19 have been amended to recite transistors that are included in “sensing circuitry or decoding circuitry of the memory array”, “sensing circuitry or decoding circuitry associated with the plurality of memory cells”, and “sensing circuitry or decoding circuitry of the memory device for operating the memory array”, respectively. As previously argued by Applicant and as presently claimed in claim 19, the transistors of interest are external to a memory array of the memory device. 
However, as presently claimed in claim 1 and subject to its broadest reasonable interpretation, the monitored transistors are included in circuitry of the memory array and therefore are part of the array. It is unclear whether the transistors that are monitored are part of the array or not part of the memory array. Claim 10 provides no clarification as the transistor is simply associated with circuitry associated with a plurality of memory cells which may or may not form an array. Accordingly, clarification is sought as to where the transistors subject to monitoring are located.
Any dependent claims rejected but not specifically addressed above are rejected by virtue of their dependence on rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 10, 12, 14, 18, 19, 21, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubo (US 2018/0330796 A1, hereinafter Tsubo) in view of Gonzalez et al (US 2008/0035921 A1, hereinafter Gonzalez).

Regarding claim 1, Tsubo discloses a method comprising: monitoring, at a memory device having a memory array, a threshold voltage of one or more transistors of the memory device that are included in circuitry of the memory array (See Tsubo, [0009], [0031], disclosing a memory device including a memory array and [0062], disclosing comparing threshold voltages between the monitored memory and main memory and determining whether a criterion is satisfied, where the main memory is composed of memory cells, or transistors, and which are necessary for operating the memory array as failed cells of a memory array prevents operating the memory array);
identifying, at the memory device, a change of the threshold voltage of the one or more transistors included in the circuitry of the memory array based at least in part on the monitoring (See Tsubo, [0062], disclosing comparing threshold voltages between the monitor memory and main memory and determining whether a criterion is satisfied, where the main memory is composed of memory cells, or transistors, and which are necessary for operating the memory array as failed cells of a memory array prevents operating the memory array); and
signaling, by the memory device and to a host, an indication of a degradation of the circuitry of the memory array based at least in part on the identifying (See Tsubo, [0015] & [0076], disclosing setting a flag indicating the memory cells of the memory are abnormal and deteriorated).
Tsubo does not disclose the monitored transistors are included in the sensing circuitry or the decoding circuitry. However, Gonzalez teaches monitoring transistors of any type of semiconductor circuit (See Gonzalez, [0020], a degradation monitor circuit used for any type of semiconductor memory device, and which therefore include transistors that are part of sensing circuitry or decoding circuitry).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the threshold voltage monitoring memory device of Tsubo with the flexible transistor monitoring of Gonzalez as the degradation of any circuit device of interest would be accounted for and properly compensated for during operation (See Gonzalez, [0016], “advantageously provides a structure and associated method for compensating for devices with an electrical structure that degrade over time”).
Regarding claim 3, Tsubo in view of Gonzalez disclosed the method of claim 1 as described hereinabove. Tsubo further discloses determining that the monitored threshold voltage satisfies a threshold, wherein the signaling is initiated based at least in part on the determining (See Tsubo, [0015] & [0076], disclosing setting a flag indicating the memory cells of the memory are abnormal and deteriorated).
Regarding claim 4, Tsubo in view of Gonzalez disclosed the method of claim 1 as described hereinabove. Gonzalez further discloses wherein: monitoring the threshold voltage comprises monitoring a component of the memory device that is configured to simulate a degradation of one or more other components of the memory device (See Gonzalez [0021], disclosing measuring a first value for a first parameter of a circuit within degradation monitor circuit 2 that represents the degradation of semiconductor device 1 and [0030], disclosing degradation monitor circuit for measuring threshold voltage changes); and 
identifying the change of the threshold voltage is based at least in part on monitoring the component of the memory device that is configured to simulate the degradation (See Gonzalez [0021], disclosing measuring a first value for a first parameter of a circuit within degradation monitor circuit 2 that represents the degradation of semiconductor device 1 and [0030], disclosing degradation monitor circuit for measuring threshold voltage changes).

Regarding claim 10, Tsubo discloses an apparatus comprising: a memory device having a plurality of memory cells (See Tsubo, Tsubo, [0009], [0031], disclosing a memory device including a memory array); and circuitry configured to:
monitor a threshold voltage of one or more transistors of the memory device that are included in circuitry associated with the plurality of memory cells (See Tsubo, [0009], [0031], disclosing a memory device including a memory array and [0062], disclosing comparing threshold voltages between the monitored memory and main memory and determining whether a criterion is satisfied, where the main memory is composed of memory cells, or transistors, and which are necessary for operating the memory array as failed cells of a memory array prevents operating the memory array);
identify, a change of the threshold voltage of the one or more transistors that  included in the circuitry associated with the plurality of memory cells based at least in part on the monitoring (See Tsubo, [0062], disclosing comparing threshold voltages between the monitor memory and main memory and determining whether a criterion is satisfied, where the main memory is composed of memory cells, or transistors, and which are necessary for operating the memory array as failed cells of a memory array prevents operating the memory array); and
signal, to a host device, an indication of a degradation of the second circuitry associated with the plurality of memory cells based at least in part on the monitoring (See Tsubo, [0015] & [0076], disclosing setting a flag indicating the memory cells of the memory are abnormal and deteriorated).
Tsubo does not disclose the monitored transistors are included in sensing circuitry or decoding circuitry. However, Gonzalez teaches monitoring transistors of any type of semiconductor circuit (See Gonzalez, [0020], a degradation monitor circuit used for any type of semiconductor memory device, and which therefore include transistors that are included in sensing circuitry or decoding circuitry).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the threshold voltage monitoring memory device of Tsubo with the flexible transistor monitoring of Gonzalez as the degradation of any circuit device of interest would be accounted for and properly compensated for during operation (See Gonzalez, [0016], “advantageously provides a structure and associated method for compensating for devices with an electrical structure that degrade over time”).
Regarding claim 12, please refer to the exemplary rejection of claim 4 as described hereinabove. 
Regarding claim 14, Tsubo in view of Gonzalez disclosed the apparatus of claim 12 as described hereinabove. Gonzalez discloses wherein the component of the memory device comprises a ring oscillator (See Gonzalez, [0025], “a first circuit may comprise a ring oscillator circuit”).
Regarding claim 18, Tsubo in view of Gonzalez disclosed the apparatus of claim 10 as described hereinabove. Gonzalez further discloses the apparatus further comprising: a storage component of the memory device configured to store a result of the identifying (See Gonzalez, [0021], disclosing operating the semiconductor device for a period of time, a value for a parameter is measured of a process sensitive circuit and stored in memory unit 21).
Regarding claim 19, Tsubo discloses a method comprising: 
receiving, at a host device, signaling from a memory device indicative of a threshold voltage of one or more transistors of the memory device and that are included in the circuitry of the memory device for operating the memory array of the memory device (See Tsubo, [0009], [0031], disclosing a memory device including a memory array and [0062], disclosing comparing threshold voltages between the monitored memory and main memory and determining whether a criterion is satisfied and paragraphs [0015] & [0076], disclosing setting a flag indicating the memory cells of the memory are abnormal and deteriorated);
identifying, at the host device and based at least in part on receiving the signaling, that the threshold voltage of the one or more transistors included in the circuitry for operating the memory array has changed (See Tsubo [0015] & [0076], disclosing setting a flag indicating the memory cells of the memory are abnormal and deteriorated); and generating an indication associated with a degradation of the circuitry for operating the memory array based at least in part on the identifying (See Tsubo [0015] & [0076], disclosing setting a flag indicating the memory cells of the memory are abnormal and deteriorated).
Tsubo does not disclose the monitored transistors are included in sensing circuitry or decoding circuitry of the memory device. However, Gonzalez teaches monitoring transistors of any type of semiconductor circuit (See Gonzalez, [0020], a degradation monitor circuit used for any type of semiconductor memory device, and which therefore include transistors that are not part of any memory array).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the threshold voltage monitoring memory device of Tsubo with the flexible transistor monitoring of Gonzalez as the degradation of any circuit device of interest would be accounted for and properly compensated for during operation (See Gonzalez, [0016], “advantageously provides a structure and associated method for compensating for devices with an electrical structure that degrade over time”).
Regarding claim 21, Tsubo in view of Gonzalez disclosed the method of claim 19 as described hereinabove. Gonzalez further discloses transmitting, to the memory device, a request for degradation information associated with the threshold voltage, wherein receiving the signaling from the memory device is based at least in part on transmitting the request for degradation information (See Gonzalez, [0021],disclosing an enable signal applied to the degradation monitor circuit to request a process for detecting degradation over time and [0020], once the detection circuit has detected the semiconductor device has degraded, sending a message to a user/host and [0027], where the information sent to the user is used to adjust applied voltages).
Regarding claim 22, Tsubo in view of Gonzalez disclosed the method of claim 1 as described hereinabove. Gonzalez further discloses receiving, from the host device, a request for degradation information associated with the threshold voltage, wherein signaling the indication of the degradation of the sensing circuitry or decoding circuitry of the memory device is based at least in part on receiving the request for the degradation information (See Gonzalez, [0021],disclosing an enable signal applied to the degradation monitor circuit to request a process for detecting degradation over time and [0020], once the detection circuit has detected the semiconductor device has degraded, sending a message to a user/host and [0027], where the information sent to the user is used to adjust applied voltages).
Regarding claim 23, Tsubo in view of Gonzalez disclosed the apparatus of claim 10 as described hereinabove. Gonzalez further discloses wherein the circuitry is further configured to receive, from the host device, a request for degradation information associated with the threshold voltage, wherein signaling the indication of the degradation of the sensing circuitry or the decoding circuitry of the memory device is based at least in part on receiving the request for the degradation information (See Gonzalez, [0021],disclosing an enable signal applied to the degradation monitor circuit to request a process for detecting degradation over time and [0020], once the detection circuit has detected the semiconductor device has degraded, sending a message to a user/host and [0027], where the information sent to the user is used to adjust applied voltages).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubo (US 2018/0330796 A1, hereinafter Tsubo) in view of Gonzalez et al (US 2008/0035921 A1, hereinafter Gonzalez), and further in view of Liu (US 2005/0134394, hereinafter Liu).
Regarding claim 8, Tsubo in view of Gonzalez disclosed the method of claim 4 as described hereinabove. Neither Tsubo nor Gonzalez further discloses wherein identifying the change of the threshold voltage comprises: comparing an operational characteristic of the component of the memory device to the operational characteristic of a reference component of the memory device.
However, Liu further discloses wherein identifying the change of the threshold voltage comprises: comparing an operational characteristic of the component of the memory device to the operational characteristic of a reference component of the memory device (See Liu, Fig. 2 and [0040], disclosing the use of a selectively-enabled ring oscillator in comparison to a free-running ring oscillator to simulate transistor degradation).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the threshold voltage shift monitoring of Tsubo and Gonzalez with the reference component comparison of Liu as it allows for measuring actual on-chip transistor degradation (See Liu [0040]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubo (US 2018/0330796 A1, hereinafter Tsubo) in view of Gonzalez et al (US 2008/0035921 A1, hereinafter Gonzalez), and further in view of Noorlag et al (US 2014/0022008, hereinafter Noorlag).
Regarding claim 13, Tsubo in view of Gonzalez disclosed the apparatus of claim 12 as described hereinabove. Neither Tsubo nor Gonzalez further discloses wherein the component of the memory device is configured to simulate a channel hot carrier (CHC) degradation of the memory device or a negative bias temperature instability (NBTI) degradation of the memory device.
 However, Noorlag discloses wherein the component of the memory device is configured to simulate a channel hot carrier (CHC) degradation of the memory device or a negative bias temperature instability (NBTI) degradation of the memory device (See Noorlag, [0005] and [0026], disclosing NBTI and HCI degrades the gate dielectric resulting in threshold voltage shift and using a ring oscillator to simulate the aging over time).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the threshold voltage shift monitoring of Tsubo and Gonzalez with the NBTI simulation of Noorlag as it allows for estimating the amount of aging effects experiences by the IC to determine an appropriate operating voltage to be determined to compensate for the indicated aging (See Noorlag [0052]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubo (US 2018/0330796 A1, hereinafter Tsubo) in view of Gonzalez et al (US 2008/0035921 A1, hereinafter Gonzalez), and further in view of Huynh et al (US 2018/0246159 A1, hereinafter Huynh).
Regarding claim 15, Tsubo in view of Gonzalez disclosed the apparatus of claim 14 as described hereinabove. Neither Tsubo nor Gonzales discloses wherein, to monitor the threshold voltage, the circuitry is configured to: compare an operation of the ring oscillator to a second operation of a second ring oscillator.
However, Huynh discloses wherein, to monitor the threshold voltage, the circuitry is configured to: compare an operation of the ring oscillator to a second operation of a second ring oscillator (See Huynh, [0009] disclosing the use of a second ring oscillator not subject to stress voltages and comparing its measured oscillation frequency to a first ring oscillator to determine BTI and HCI degradation).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the threshold voltage shift monitoring of Tsubo and Gonzalez with the degradation measurement of Huynh as it allows for the amount of degradation to be calculated and quantified (See Huynh, [0009]).


Claims 5-7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubo (US 2018/0330796 A1, hereinafter Tsubo) in view of Gonzalez et al (US 2008/0035921 A1, hereinafter Gonzalez), further in view of Vieri et al. (US 2009/0273550 A1, hereinafter Vieri).
Regarding claim 5, Tsubo in view of Gonzalez disclosed the method of claim 4 as described hereinabove. Neither Tsubo nor Gonzalez discloses activating the component of the memory device based at least in part on a row of memory cells within the memory device being accessed.
However, Vieri further discloses activating the component of the memory device that is configured to simulate the degradation based at least in part on a row of memory cells within the memory device being accessed (See Vieri, [0048], disclosing activating one of the transistors in the inverters of a ring oscillator for transistor degradation evaluation during which time an LCD’s gate-line transistors are also active, or in other words, the transistors of the ring oscillator are measured for equivalent degradation that is occurring in the gate line transistors (corresponding to Applicant’s row of memory cells) that are active).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the threshold voltage shift monitoring system of Tsubo and Gonzalez with the ring oscillator parallel activation of Vieri as it allows for the evaluation of the ring oscillator transistors representative of a parallel set of transistors, i.e. the LCD/row of memory cells (See Vieri [0048]).
Regarding claim 6, Tsubo in view of Gonzalez disclosed the method of claim 4 as described hereinabove. Neither Tsubo nor Gonzalez discloses activating the component of the memory device that is configured to simulate the degradation based at least in part on a delay-locked loop within the memory device being in a standby mode. 
However, Vieri discloses activating the component of the memory device that is configured to simulate the degradation based at least in part on a delay-locked loop within the memory device being in a standby mode (See Vieri, [0048], disclosing activating one of the transistors in the inverters of a ring oscillator for transistor degradation evaluation during which time an LCD’s gate-line transistors are also active, or in other words, the transistors of the ring oscillator are measured for equivalent degradation that is occurring in the gate line transistors (corresponding to Applicant’s row of memory cells) that are active (See Specification disclosing a DLL in standby mode is subject to degradation).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the threshold voltage shift monitoring system of Tsubo and Gonzalez with the ring oscillator parallel activation of Vieri as it allows for the evaluation of the ring oscillator transistors representative of a parallel set of transistors, i.e. the LCD/delay-locked loop (See Vieri [0048]).
Regarding claim 7, Tsubo in view of Gonzalez disclosed the method of claim 4 as described hereinabove. Neither Tsubo nor Gonzalez discloses activating the component of the memory device that is configured to simulate the degradation based at least in part on a component of a clock tree within the memory device being in a standby mode.
However, Vieri discloses activating the component of the memory device that is configured to simulate the degradation based at least in part on a component of a clock tree within the memory device being in a standby mode (See Vieri, [0048], disclosing activating one of the transistors in the inverters of a ring oscillator for transistor degradation evaluation during which time an LCD’s gate-line transistors are also active, or in other words, the transistors of the ring oscillator are measured for equivalent degradation that is occurring in the gate line transistors (corresponding to Applicant’s row of memory cells) that are active (See Specification disclosing a clock tree held in standby mode is subject to degradation).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the threshold voltage shift determining system of Tsubo and Gonzalez with the ring oscillator parallel activation of Vieri as it allows for the evaluation of the ring oscillator transistors representative of a parallel set of transistors, i.e. the LCD/clock tree (See Vieri [0048]).
Regarding claim 16, Tsubo in view of Gonzalez disclosed the apparatus of claim 14 as described hereinabove. Neither Tsubo nor Gonzalez discloses wherein the circuitry is configured to: activate the ring oscillator based at least in part on a row of memory cells within the memory device being accessed. 
However, Vieri further discloses wherein the circuitry is configured to: activate the ring oscillator based at least in part on a row of memory cells within the memory device being accessed (See Vieri, [0048], disclosing activating one of the transistors in the inverters of a ring oscillator for transistor degradation evaluation during which time an LCD’s gate-line transistors are also active, or in other words, the transistors of the ring oscillator are measured for equivalent degradation that is occurring in the gate line transistors (corresponding to Applicant’s row of memory cells) that are active).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the threshold voltage shift monitoring system of Tsubo and Gonzalez with the ring oscillator parallel activation of Vieri as it allows for the evaluation of the ring oscillator transistors representative of a parallel set of transistors, i.e. the LCD/row of memory cells (See Vieri [0048]).
Regarding claim 17, Tsubo in view of Gonzalez disclosed the apparatus of claim 14 as described hereinabove. Neither Tsubo nor Gonzalez discloses wherein the circuitry is configured to: activate the ring oscillator based at least in part on a delay-locked loop within the memory device being operated in a standby mode or a clock tree within the memory device being operated in a standby mode.
However, Vieri further discloses wherein the circuitry is configured to: activate the ring oscillator based at least in part on a delay-locked loop within the memory device being operated in a standby mode or a clock tree within the memory device being operated in a standby mode (See Vieri, [0048], disclosing activating one of the transistors in the inverters of a ring oscillator for transistor degradation evaluation during which time an LCD’s gate-line transistors are also active, or in other words, the transistors of the ring oscillator are measured for equivalent degradation that is occurring in the gate line transistors (corresponding to Applicant’s DLL or clock tree standby, see Specification [0111] disclosing a DLL in standby mode is subject to degradation and is measured via activating the ring oscillator).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the performance aging determination system of Tsubo and Gonzalez with the ring oscillator parallel activation of Vieri as it allows for the degradation evaluation of the ring oscillator transistors representative of a parallel set of transistors, i.e. the LCD/DLL/clock tree (See Vieri [0048]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubo (US 2018/0330796 A1, hereinafter Tsubo) in view of Gonzalez et al (US 2008/0035921 A1, hereinafter Gonzalez), further in view of Brochu, Jr. et al. (US 2013/0147562 A1, hereinafter Brochu).
Regarding claim 9, Tsubo in view of Gonzalez disclosed the method of claim 1 as described hereinabove. Neither Tsubo nor Gonzalez discloses wherein monitoring the threshold voltage comprises: monitoring a transistor of the memory device that is used for accessing a row of memory cells of the memory device or for generating a clock signal for the memory device.
However, Brochu discloses wherein monitoring the threshold voltage comprises: monitoring a transistor of the memory device that is used for accessing a row of memory cells of the memory device or for generating a clock signal for the memory device (See Brochu, [0001], [0002], and [0015), disclosing measuring bias temperature instability induced ring oscillator frequency degradation which causes threshold voltage drift, where a ring oscillator is used for ringing/oscillation frequency for clocking). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention. to combine the threshold voltage shift monitoring system of Tsubo and Gonzalez with the ring oscillator measurement of Brochu as doing so allows an accurate measurement of the operating-level stress within the ring oscillator (See Brochu [0003]) and providing an ultra-fast on-the-fly ring oscillator measurement to accurately probe into bias temperature instability (See Brochu [0013]).

EXAMINER’S NOTE
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hughes (US2009/0037782 A1) disclosing circuitry for detecting address decoding faults of a memory array.
Fujiwara et al (US2019/0080765, hereinafter Fujiwara), disclosing detecting address decoding failures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137